UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4093


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY LAMONT REID,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (4:07-cr-00057-F-1)


Submitted:   June 23, 2010                 Decided:   July 9, 2010


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.    George E.B. Holding, United States
Attorney, Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry    Lamont     Reid   pled       guilty    to     conspiracy      to

distribute more than 5 kilograms of cocaine and more than 50

grams of cocaine base, in violation of 21 U.S.C. § 846 (2006),

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2006).                      Shortly

after entering his plea, Reid filed a pro se motion to withdraw

his guilty plea and for appointment of new counsel.

             In his motion to withdraw, Reid asserted that he was

“pressured” into pleading guilty and led to believe he would

receive a sentence of three years based on his cooperation with

the   Government.        Reid     further      argued       that    trial    counsel

inadequately prepared for a suppression hearing and for trial.

The   district       court     appointed     new     counsel,        who    filed     a

supplemental brief in support of Reid’s motion to withdraw.                         The

Government    opposed    the     motion,     arguing    that       Reid    failed    to

proffer a fair and just reason for withdrawal.                     After a hearing,

the district court denied Reid’s motion to withdraw his plea.

             The district court sentenced Reid to 262 months for

the conspiracy conviction and a mandatory consecutive 60 months

for the firearm conviction, for an aggregate sentence of 322

months.   Reid timely appealed.             On appeal, Reid argues that the

district court abused its discretion in denying his motion to

withdraw his guilty plea.

                                        2
              This court reviews the district court’s denial of a

motion   to    withdraw     a   guilty   plea     for     abuse     of       discretion.

United States v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).                            A

defendant may withdraw a guilty plea prior to sentencing if he

“can show a fair and just reason for requesting the withdrawal.”

Fed. R. Crim. P. 11(d)(2)(B).                A defendant “does not have an

absolute      right    to   withdraw       a     guilty     plea,        even    before

sentencing,” and he “bears the burden of demonstrating to the

district    court’s    satisfaction      that     a   ‘fair       and    just    reason’

supports his request to withdraw.”               United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991) (citations omitted).

              A fair and just reason to withdraw a plea is “one that

essentially challenges the fairness of the Rule 11 proceeding.”

United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995)

(internal      quotation    marks    omitted).             “The     most      important

consideration in resolving a motion to withdraw a guilty plea is

an evaluation of the Rule 11 colloquy at which the guilty plea

was   accepted,”      and   a   properly       conducted    Rule        11   proceeding

“raises a strong presumption that the plea is final and binding”

and “leaves a defendant with a very limited basis upon which to

have his plea withdrawn.”            United States v. Bowman, 348 F.3d
408, 414 (4th Cir. 2003) (internal quotation marks omitted).




                                         3
            This Court has articulated the following nonexclusive

list   of   factors   for   consideration    by   the   district    court   in

deciding whether to grant a withdrawal motion:

            (1)   whether   the   defendant   has   offered
            credible evidence that his plea was not
            knowing or not voluntary; (2) whether the
            defendant has credibly asserted his legal
            innocence; (3) whether there has been a
            delay between the entering of the plea and
            the filing of the motion; (4) whether the
            defendant   has   had   close   assistance   of
            competent counsel; (5) whether withdrawal
            will cause prejudice to the government; and
            (6) whether it will inconvenience the court
            and waste judicial resources.

Moore, 931 F.2d at 248.

            Reid has not presented any evidence or argument that

demonstrates that the district court abused its discretion in

denying the motion.         As to the first Moore factor, we conclude

that the district court did not clearly err when it concluded

that Reid failed to present credible evidence showing that his

plea was not knowing and voluntary.          See Moore, 931 F.2d at 250

(clear   error   standard    applies   to   district    court’s    findings).

Indeed, the record before this court reflects that Reid’s plea

was knowing and voluntary, that he understood the rights he was

giving up by pleading guilty and the sentence he faced, and that

he committed the offenses to which he was pleading guilty.              Reid

also attested during the hearing that he fully understood the

ramifications of his guilty plea, and that no one made promises


                                       4
to    him    outside          those     made    by       the     Government        in    his    plea

agreement.

              As to the second factor, although Reid now claims that

he    is    legally       innocent      of     the      charges        underlying       his    guilty

plea, nothing            in    the    record     before         this     court    supports       this

claim.       Reid’s bald assertion of innocence is insufficient to

undermine         his    guilty       plea     or       undercut       the     district       court’s

exercise of discretion in denying the motion to withdraw.

               The district court found the third factor, promptness

of filing in Reid’s favor.                     As to the fourth factor, although

Reid       claimed       that    he     lacked       close       assistance        of    competent

counsel, the district court concluded that this argument lacked

merit.        The district court heard testimony from Reid’s trial

counsel concerning counsel’s contact with Reid leading up to the

trial       date,       counsel’s       preparation            for     trial,     and    counsel’s

advice       to      Reid       concerning          the        Government’s        plea        offer.

Specifically, trial counsel testified that he was aware of and

concerned about the possibility of the Government filing a 21

U.S.C. § 851 (2006) notice in the matter.

               Although          Reid’s       motion          before     the     district       court

argued that he was unaware of the possibility of the Government

filing a § 851 notice, trial counsel testified that he relayed

his    concerns          about    the     notice         to    Reid.         Moreover,        counsel

testified         that    although       he    and      Reid     discussed       the     option    of

                                                    5
entering a guilty plea several times, counsel fully anticipated

going to trial.         The district court found trial counsel to be

credible    and     concluded    that    Reid   was    assisted      by    competent

counsel.       Finally, the district court concluded that the fifth

and    sixth    Moore    factors,     prejudice       to    the    Government    and

inconvenience to the court, weighed against Reid as well.                       Thus,

the district court denied Reid’s motion.

            We find that the district court properly evaluated the

Moore factors in denying the motion to withdraw.                          On appeal,

Reid     presents     nothing    to     contradict     the     district      court’s

exercise       of    discretion.         Accordingly,        we    affirm     Reid’s

conviction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and    argument     would    not    aid   the    decisional

process.



                                                                            AFFIRMED




                                         6